Citation Nr: 1542871	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-05 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 5, 2013 and in excess of 50 percent thereafter on a schedular basis.

2.   Entitlement to an evaluation in excess of 30 percent for PTSD prior to July 5, 2013 and in excess of 50 percent thereafter on an extraschedular basis.

3.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

4.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left knee with shin splints.

5.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the right knee with shin splints.

6.  Entitlement to an evaluation in excess of 30 percent for a hysterectomy, claimed as endometriosis and pelvic adhesions.

7.  Entitlement to service connection for cystitis.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for a left shoulder disability.

10.  Entitlement to service connection for a right shoulder disability.

11.  Entitlement to service connection for a cervical spine disability.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to service connection for a left leg disability.

14.  Entitlement to service connection for a right leg disability.

15.  Entitlement to service connection for hypertension.

16.  Entitlement to service connection for degenerative disc disease with a lumbar spine strain.

17.  Entitlement to service connection for headaches.

18.  Entitlement to service connection for lattice degeneration and retinoschisis.

19.  Entitlement to an effective date prior to June 9, 2014 for the grant of service connection for tinnitus.

20.  Entitlement to an effective date prior to June 9, 2014 for the grant of service connection for osteoarthritis of the left knee with shin splints.

21.  Entitlement to an effective date prior to June 9, 2014 for the grant of service connection for osteoarthritis of the right knee with shin splints.

22.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to April 1988, March 1989 to December 1989, April 1996 to September 2000, February 2001 to August 2002, and from November 2008 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) from January 2015 and February 2011 rating decision of Department of Veterans Affairs (VA) Regional Offices (ROs).

The issues of increased evaluations for PTSD on an extraschedular basis, tinnitus, osteoarthritis of the knees, and a hysterectomy, service connection for cystitis, GERD, shoulder disabilities, a cervical spine disability, sleep apnea, leg disabilities, hypertension, degenerative disc disease with a lumbar strain, headaches, and lattice degeneration and retinoschisis, earlier effective dates for the grant of service connection for tinnitus and osteoarthritis of the knees, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 20, 2010, the Veteran's PTSD was characterized by occupational and social impairment with reduced reliability and productivity.

2.  From October 20, 2010, the Veteran's PTSD has been characterized by occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

Prior to October 20, 2010, the criteria for an evaluation of 50 percent for PTSD on a schedular basis were met, and from that date, the criteria for an evaluation of 70 percent for PTSD on a schedular basis have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Prior to initial adjudication of the Veteran's claim, a letter dated in September 2009 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

I.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 
	
Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.
	
Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran is seeking evaluations in excess of 30 percent prior to July 5, 2013 and in excess of 50 percent from that date for PTSD.  

In July 2009, a VA treating provider wrote that the Veteran continued to have anxiety and a depressed mood.  A treating provider wrote in August 2009 that the Veteran struggled with chronic insomnia, irritability, decreased motivation and energy, and crying spells.  The Veteran would not be able to work for an indefinite period due to the severity of the PTSD symptoms.

The Veteran had a VA examination in October 2009 at which she reported social isolation and difficulty sleeping.  She also said that she was not working due to PTSD and that she had not gotten along with her supervisor.  The examiner noted that while the Veteran described her progress as poor, treatment records from the previous month described her mood as improved.  The Veteran did not have any impairment of thought process or communication, behavior was adequate, and personal hygiene was well kept.  In addition, the Veteran was able to care for her personal needs.  The Veteran denied suicidal or homicidal ideations, intentions or plans, and she acknowledged fleeting suicidal thinking.  There was no history of suicide attempts and the Veteran did not have any plans.  The Veteran did not have any deficiencies in cognition or memory, and concentration and attention were adequate.  Insight and judgment were well preserved.  

At October 20, 2010 VA treatment the Veteran said that she cried often and thought of committing suicide by driving her car off of a bridge, but had not told her family because she did not want them to see her like that.  She thought that if she had stayed in Baltimore she would have killed herself.  The Veteran reported being depressed all of the time.  The examiner noted that the Veteran's sentences were goal directed and that she did not have audio or visual hallucinations.

January 2011 VA treatment records indicate that the Veteran was depressed about her current life circumstances.  She had little to no motivation and slept for much of the day.  Thoughts were logical and goal directed, concentration and memory were within normal limits, and the Veteran was alert and fully oriented.  The Veteran reported thoughts of hurting or killing herself but had not ever made an attempt.  

The Veteran had an examination for her National Guard service in April 2011 at which she reported poor appetite, poor concentration, poor energy level, anhedonia, anxiety, feelings of hopelessness, and passive suicidal thoughts without intent or plans.  However, it was also noted that the Veteran denied suicidal and homicidal thoughts, there were no paranoid thoughts, and insight, judgment, and impulse control were fair.  At April 2011, May 2011 and July 2011 VA treatment the Veteran did not have homicidal or suicidal ideation.  There was no evidence of gross memory loss or of delusions or hallucinations.  Thought content was within normal limits.

At October 2011 treatment the Veteran reported passive suicidal thoughts, recurrent nightmares, avoidance symptoms, and poor concentration and energy level.  However, the Veteran also denied suicidal and homicidal thoughts, intent or plan, hallucinations, or paranoid ideas.  Insight, judgment and impulse control were fair.    January 2012 VA social work treatment notes indicate that there was no indication of suicidal or homicidal ideation, plan or intent.  At March 2012 VA treatment the Veteran did not have suicidal or homicidal ideation.  Mood was dysthymic.  There was no evidence of delusions or hallucinations, and thought content and processes were within normal limits.

The Veteran had another VA examination on July 5, 2013 at which she said that she did not socialize and that she had trust and anger issues.  She said that she sometimes lashed out at her 22 year old son and that her relationship with her 25 year old son, mother and siblings were good.  The Veteran had not worked since December 2012, and disbelief from her supervisor and others regarding an incident in which she was stuck by a needle aggravated her PTSD.  Symptoms included anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, nightmares, flashbacks, and anhedonia.  The Veteran said that she was at the point where she felt that her life was not worth living but that she had never attempted suicide.

The Board finds that the Veteran qualifies for an evaluation of 50 percent prior to October 10, 2010 due to occupational and social impairment with reduced reliability and productivity.  She did not qualify for a 70 percent evaluation because the record does not show occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.71a, Diagnostic Code 9411.  It was noted at the October 2009 VA examination that there were no deficiencies in cognition or memory, and concentration and attention were adequate.  Suicidal thoughts were fleeting and there was not any psychosis.

In light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for her service-connected PTSD prior to October 10, 2010, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

The Veteran qualifies for an evaluation of 70 percent from October 10, 2010 due to occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.71a, Diagnostic Code 9411.  The record has shown suicidal thoughts on a regular basis, poor concentration, social isolation, flashbacks and nightmares, and disturbances in motivation and mood.  A statement submitted with the Veteran's December 2013 appeal to the Board states that she is seeking a 70 percent evaluation for PTSD.  Therefore, the grant of a 70 percent evaluation from October 10, 2010 is considered a complete grant of the benefit sought on appeal from that date, and the Board need not consider whether the Veteran is entitled to an evaluation greater than 70 percent.
 

ORDER

Increased evaluations of 50 percent prior to October 20, 2010 and 70 percent from that date for PTSD on a schedular basis are granted. 


REMAND

Regarding the issues of increased evaluations for tinnitus, osteoarthritis of the knees, and a hysterectomy, service connection for cystitis, GERD, shoulder disabilities, a cervical spine disability, sleep apnea, leg disabilities, hypertension, degenerative disc disease with a lumbar spine strain, headaches, and lattice degeneration and retinoschisis, and earlier effective dates for the grant of service connection for tinnitus and osteoarthritis of the knees, in January 2015 the Veteran submitted a notice of disagreement.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The resolution of the other issues may affect whether the Veteran is entitled to a TDIU.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  In addition, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on her employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded.

The record shows that the Veteran receives treatment through VA.  VA treatment records to July 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from July 2014 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from July 2014 to the present.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed her in-service and post-service cystitis, GERD, shoulder disabilities, cervical spine disability, sleep apnea, leg disabilities, hypertension, degenerative disc disease of the lumbar spine, headaches, and lattice degeneration and retinoschisis, as well as the nature, extent and severity of her PTSD, tinnitus, knee, and hysterectomy symptoms, and the impact of the service-connected disabilities on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  She should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

4.  Issue the Veteran a statement of the case on her claims of entitlement to increased evaluations for tinnitus, osteoarthritis of the knees, and a hysterectomy, service connection for cystitis, GERD, shoulder disabilities, a cervical spine disability, sleep apnea, leg disabilities, hypertension, degenerative disc disease with a lumbar spine strain, headaches, and lattice degeneration and retinoschisis, and earlier effective dates for the grant of service connection for tinnitus and osteoarthritis of the knees, to include notification of the need to timely file a Substantive Appeal to perfect her appeal on these issues.  Allow her an opportunity to respond.

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


